EXHIBIT 10.7

ZIONS BANCORPORATION

THIRD RESTATED DEFERRED COMPENSATION PLAN FOR DIRECTORS

(Effective January 1, 2005)

ARTICLE I

INTRODUCTION

1.1 Restatement of Existing Plan. Zions Bancorporation previously established
the Zions Bancorporation Deferred Compensation Plan for Directors effective
April 23, 1986 (“Original Plan”). The Original Plan was amended effective as of
May 1, 1991 and again effective July 1, 2003 (“Prior Plan”) and amended
effective January 1, 2005 (“Second Restated Plan”). It is a purpose of this Plan
to have those amounts which were 100% vested and credited to a Deferral Account
prior to January 1, 2005 (“Grandfather Amounts”) be governed by the applicable
laws and rules governing deferred compensation arrangements, prior to the
enactment of Section 409A of the Code (“409A”) together with the provisions of
the Prior Plan. Notwithstanding the foregoing, there shall only be one Plan
which will include a Deferral Account for Grandfather Amounts and a Deferral
Account for post December 31, 2004 deferrals. Accordingly, the provisions of the
Prior Plan shall govern that portion of a Participant’s Deferral Account which
consists of Grandfather Amounts. Unless specifically provided herein, the
provisions of this Plan Document where different from the Prior Plan shall apply
only to amounts deferred and vested after December 31, 2004. If the application
of any provision of this Plan document, would constitute a “material
modification” with respect to Grandfather Amounts under guidance issued by the
Service under 409A, then such provision will not be applied to any Grandfather
Amounts and the provision of the Prior Plan will control. By this document the
Second Restated Plan is restated and revised as of the Effective Date and to
read as set forth hereafter.

1.2 Purpose of Plan. Zions Bancorporation has established this Plan to provide
members of the Board of Directors of Zions Bancorporation and members of the
Board of Directors of participating subsidiaries of Zions Bancorporation the
opportunity to defer the receipt of compensation paid to them for their services
as members of the respective Boards of Directors until such time as they are
entitled to receive the compensation under the provisions of this Plan. Zions
Bancorporation intends to maintain the Plan solely for the foregoing purpose and
to comply at all times with Sections 201(2), 301(a)(3) and 401(a)(1) of the
Employee Retirement Income Security Act of 1974, as amended. The Plan will be
interpreted in a manner consistent with these intentions.

ARTICLE II

DEFINITIONS

Definitions are contained in this article and throughout other sections of the
Plan. The location of a definition is for convenience only and should not be
given any significance. A word or term defined in this article (or in any other
article) will have the same meaning throughout the Plan unless the context
clearly requires a different meaning.



--------------------------------------------------------------------------------

2.1 Beneficiary means the individual(s) or entity(ies) designated by a
Participant, or by the Plan, to receive any benefit payable upon the death of a
Participant or Beneficiary. A Beneficiary designation must be executed by the
Participant and delivered to the Committee pursuant to procedures specified by
the Committee for that purpose. In the absence of a valid or effective
Beneficiary designation, the Beneficiary will be the Participant’s surviving
spouse, or if there is no surviving spouse, the Participant’s estate.

2.2 Board means the Board of Directors of the Company or the Board of Directors
of a participating affiliate or subsidiary of the Company.

2.3 Code means the Internal Revenue Code of 1986, as amended from time to time.

2.4 Committee means the Zions Bancorporation Benefits Committee. The Committee
will serve as the “plan administrator” to manage and control the operation and
administration of the Plan, within the meaning of ERISA Section 3(16)(A).

2.5 Company means Zions Bancorporation, any successor to Zions Bancorporation,
and any subsidiary or affiliate of Zions Bancorporation which elects, with the
approval of Zions Bancorporation, to participate in this Plan. In the event one
or more affiliates or subsidiaries of Zions Bancorporation participate in this
Plan, all rights, duties and responsibilities for operation of this Plan,
including all rights reserved to amend, alter, supplement or terminate this
Plan, shall remain exclusively with and be exercised solely by Zions
Bancorporation, unless specifically allocated by Zions Bancorporation to one or
more of the participating affiliates or subsidiaries.

2.6 Compensation means the remuneration paid to a Director for the services
provided by the Director to the Company in the capacity as a member of the
Board, including remuneration for services on any sub-committee or division of
the Board, but excluding (i) any amount paid solely to reimburse the Director
for expenses incurred, and (ii) any amounts credited as earnings under this
Plan. Deferral elections under this Plan shall be computed on the amount of the
Director’s Compensation.

2.7 Deferral Account means a bookkeeping account established for and maintained
on behalf of a Participant to which Compensation amounts are deferred, and net
income (or losses) thereon, are credited under this Plan.

2.8 Deferred Compensation Agreement means an agreement described in Section 3.4
and entered into by a Participant and the Company to reduce the Participant’s
Compensation for a specified period and contribute such amounts to the Plan, in
accordance with Article III.

2.9 Director means a member of the Board of Zions Bancorporation or any other
participating Company.

 

2



--------------------------------------------------------------------------------

2.10 Disability means “disability” (or similar term) a Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Company.

2.11 Effective Date means January 1, 2005, the date this Plan, as restated,
shall be deemed effective. The original effective date is April 23, 1986.
Notwithstanding the foregoing, amounts deferred and vested under the Plan prior
to January 1, 2005 shall not be subject to any amendments to the Plan with an
effective date subsequent to December 31, 2004.

2.12 ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

2.13 Hardship means an unforeseeable emergency which is a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, the Participant’s beneficiary, or the
Participant’s dependent (as defined in section 152 of the Code without regard to
section 152(b)(1), (b)(2) and (d)(1)(b)); loss of the Participant’s property due
to casualty (including a need to rebuild a home following damage to a home not
otherwise covered by insurance, for example, not as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. For
example, the imminent foreclosure of or eviction from the Participant’s primary
residence may constitute an unforeseeable emergency. In addition, the need to
pay medical expenses, including nonrefundable deductibles, as well as for the
costs of prescription drug medication may constitute an unforeseeable emergency.
Finally, the need to pay for the funeral expenses of a spouse, a beneficiary, or
a dependent (as defined in section 152 of the Code without regard to section
152(b)(1), (b)(2) and (d)(1)(b)) may also constitute an unforeseeable emergency.
Generally the purchase of a home or the payment of college tuition are not
unforeseeable emergencies. Whether a Participant is faced with an unforeseeable
emergency is to be determined based on the relevant facts and circumstances of
each case, but, in any case, a distribution on account of unforeseeable
emergency may not be made to the extent that such emergency is or may be
relieved through reimbursement or compensation from insurance or otherwise, by
liquidation of the Participant’s assets, to the extent the liquidation of assets
would not cause severe financial hardship, or by cessation of deferrals under
the plan. A Hardship and any resulting distribution will be determined in
accordance with section 409A of the Code and guidance issued by the Service
there under. The Committee will have sole discretion to determine whether a
Hardship condition exists and the amount of the distribution. The Committee’s
determination will be final.

A Participant must submit a written request for a distribution based on Hardship
to the Committee on the form and in the manner prescribed by the Committee. The
Hardship request must: (i) describe and certify the Hardship condition
substantiating the severe unforeseeable emergency and all circumstances
necessary to meet the definition of Hardship; (ii) state the amount the
Participant requests as a withdrawal of all or a portion of his Deferral
Account; and

 

3



--------------------------------------------------------------------------------

(iii) demonstrate the amounts requested to be distributed do not exceed the
amounts necessary to satisfy such emergency plus amounts necessary to pay any
federal, state, local, or foreign income taxes or penalties reasonably
anticipated as a result of the distribution. Determinations of amounts necessary
to satisfy an emergency must take into account any additional compensation that
will be made available due to the restriction on further deferrals set forth
below in this Section. The Committee will have sole discretion to determine
whether a Hardship exists and to determine the appropriate action, if any,
provided however, in no event will the Committee approve a Hardship distribution
request for expenses related to any medical condition or expenses related to the
death of any person unless the request for distribution is submitted to the
Committee and approved by the Committee for Hardship distribution prior to the
date on which the expense is incurred. The Committee, in its sole discretion,
may make exception to the foregoing rule if it determines that the circumstances
creating the expense for which reimbursement is sought were not reasonably
foreseeable. Regardless of whether the Participant desires to reduce or cease
any Compensation amounts to be deferred after the Hardship request is made, the
Participant will be precluded from deferring Compensation for the remainder of
the Plan Year in which a Hardship is approved by the Committee.

2.14 Insolvent means the Company is (i) unable to pay its debts as they become
due or (ii) subject to a pending proceeding as a debtor under the United States
Bankruptcy Code.

2.15 Investment Fund or Funds means the investment funds designated by the
Committee as the basis for determining the investment return to be allocated to
Participants’ Deferral Accounts. The Committee may change the Investment Funds
at such times as it deems appropriate.

2.16 Participant means a Director who is eligible to participate in the Plan as
provided in Section 3.1 and who has made an election to defer Compensation
pursuant to the Plan.

2.17 Plan means the Zions Bancorporation Second Restated Deferred Compensation
Plan for Directors, as set forth in this document, and as further amended from
time to time.

2.18 Plan Year means the Company’s fiscal year, beginning January 1 and ending
December 31.

ARTICLE III

PARTICIPATION

3.1 Eligibility. A Director shall be eligible to participate in the Plan only to
the extent and for the period that the Director continues as a member of the
Board and receives Compensation. An individual who is a Director as of the first
day of the Plan Year but who ceases to be a Director during the Plan Year shall
continue to participate in the Plan with respect to any Deferred Compensation
Agreements in effect for the Plan Year, but shall terminate participation as of
the end of the Plan Year. The Participant shall not be permitted to enter into
any new Deferred Compensation Agreements with the Company unless and until the
individual again becomes a Director.

 

4



--------------------------------------------------------------------------------

3.2 Participation. A Director who participates in the Plan may elect to defer
the receipt of Compensation earned by the Director by completing an agreement as
described in Section 3.4. The Director shall make the election in accordance
with Section 3.3. The Company shall withhold amounts deferred by the Participant
in accordance with this election. The Participant’s deferred amounts shall be
credited to the Deferral Account as provided in Article V and distributed in
accordance with Article VI. An election to defer receipt of Compensation shall
continue in effect for a given Plan Year unless the Participant terminates as a
Director.

3.3 Election Procedure. The Director shall elect to defer Compensation under an
agreement described in Section 3.4 by completing a Deferred Compensation
Agreement in the form and in the manner prescribed by the Committee. The
Agreement must be properly completed in accordance with procedures prescribed by
the Committee prior to the first day of the Plan Year for which Compensation
shall be earned, provided however, that an individual who becomes a Director for
the first time on or after the first day of a Plan Year may within thirty
(30) days of the effective date of his appointment make an election to defer
Compensation that will be earned after the date such Director by executes a
Deferred Compensation Agreement.

3.4 Deferred Compensation Agreement. A Deferred Compensation Agreement shall
remain in effect for the Plan Year and for all subsequent Plan years until
amended or revoked by the Participant or terminated by the Company as provided
in Section 3.5. The Deferred Compensation Agreement shall be applicable only to
Compensation as defined in this Plan and which is earned after the date on which
the Agreement is effective. The Agreement shall define the amount of
Compensation that shall be deferred for the Plan Year, and for all subsequent
Plan Years and the manner of distribution. The minimum deferral percentage which
may be elected by a Director shall be five percent (5%) and all deferral
percentages shall be in five percent (5%) increments. The Committee may, in its
discretion, establish a greater minimum deferral percentage amount or
incremental deferral percentage for any given Plan Year.

3.5 Irrevocable Election. A Participant’s Deferred Compensation Agreement for a
given Plan Year cannot be amended by the Participant and, except as provided in
Section 3.4 and this Section 3.5, is irrevocable. Any change as to the timing or
manner of payment of benefits already credited to a Participant’s Deferral
Account (i) must be accomplished by a Participant in accordance with procedures
prescribed by the Committee; (ii) will not take effect sooner than the earliest
date allowable under 409A; (iii) with respect to a postponement of a
distribution (excluding payments for death, Disability or Hardship) the amended
election must be completed in accordance with procedures prescribed by the
Committee at least 12 months prior to the date the distribution was scheduled to
begin; and (iv) no acceleration in payment of a distribution may occur in
violation of 409A. The Company reserves the right to modify any Deferred
Compensation Agreement to reflect a change in Plan provisions or for
administrative convenience, so long as such change complies with section 409A of
the Code and does not affect amounts deferred prior to January 1, 2005.

 

5



--------------------------------------------------------------------------------

Until December 31, 2007 or such other time as allowed by the Internal Revenue
Service, a Participant may amend an existing Deferred Compensation Agreement or
complete a new Deferred Compensation Agreement modifying the time and/or form of
payment of all or a portion of such Participant’s Deferral Account without
regard to the requirement in Section 409A(a)(4) that postponement in starting
date for a distribution be for a minimum of five years from the previously
selected payment start date. Any such amendment or new election must be made on
or before December 31, 2007 (or such other date as allowed by the Internal
Revenue Service) and must not take effect earlier than 12 months from the date
of such amendment.

A Participant’s election to defer Compensation under the Deferred Compensation
Agreement shall become null and void upon the Participant’s termination or
retirement from the Board. No Compensation that may be payable after the
Participant terminates or retires from the Board and otherwise would be subject
to such Agreements shall be deferred under this Plan.

ARTICLE IV

COMPANY CONTRIBUTIONS

4.1 No Company Contributions. The Company shall not make or credit any
additional contributions to the Plan beyond the amounts determined under each
Participant’s Deferral Compensation Agreement.

4.2 Vesting. A Participant’s interest in (i) the Compensation deferred to his or
her Deferral Account pursuant to Sections 3.2 through 3.4 of the Plan and
(ii) any earnings credited to the Participant’s Deferral Account pursuant to
Section 5.5 of the Plan, shall be at all times fully vested and nonforfeitable.

ARTICLE V

PARTICIPANT ACCOUNT BALANCES

5.1 Establishment of Accounts. The Committee may select an independent record
keeper (who may be an affiliate of the Company) to establish and maintain a
Deferral Account on behalf of each Participant. Contributions and net income (or
losses) will be credited to each Deferral Account in accordance with the
provisions of this Article.

5.2 Bookkeeping. Deferral Accounts will be primarily for accounting purposes and
will not restrict the operation of the Plan or require separate earmarked assets
to be allocated to any account. The establishment of a Deferral Account will not
give any Participant the right to receive any asset held by the Company in
connection with the Plan or otherwise.

5.3 Crediting Deferred Compensation. Amounts deferred by a Participant will be
credited to the Participant’s Deferral Account no later than the first business
day of the calendar quarter following the date as of which the amount would have
been paid to the Participant absent a Deferred Compensation Agreement. This Plan
is a restatement of the Prior Plan and includes accounts for all amounts
previously deferred under the Prior Plan. Notwithstanding the foregoing, amounts
credited and 100% vested to a Deferral Account, will be governed by the language
of the Prior Plan.

 

6



--------------------------------------------------------------------------------

5.4 Establishment of Investment Funds. The Committee shall establish two
(2) Investment Funds which will be maintained for the purpose of determining the
investment return to be credited to a Participant’s Deferral Account. As of the
Effective Date the Investment Funds shall consist of an Employer Securities
Investment Fund and a Guaranteed Income Investment Fund. The Committee may
change from time to time the number, identity or composition of the Investment
Funds or discontinue the availability of any Investment Fund. The investment
vehicle for the Guaranteed Income Investment Fund shall be determined solely in
the discretion of the Committee.

Pursuant to rules adopted by the Committee, each Participant will indicate the
Investment Fund or Funds to which credits under Section 5.3 and any existing
Deferral Account balance are to be credited. Investment Fund elections by
Participants must be made in five percent (5%) increments and at such times and
in such manner as the Committee will specify. A Participant may change his or
her Investment Fund at any time and in such manner as the Committee may specify.
Each Participant shall be provided from time to time with the investment
“results” of the selected Investment Funds. The Company’s liability to the
Participant for amounts in the Deferred Compensation Account will include gains
and losses attributed to the Investment Funds selected by the Participant.

5.5 Crediting Investment Results. A Participant’s Deferral Account balance will
be increased or decreased to reflect investment results, as they occur. Deferral
Accounts will be credited with the investment return of the Investment Funds in
which the Participant elected to be deemed to participate. The credited
investment return is intended to reflect the actual performance of the
Investment Funds net of any investment or management fees. Nevertheless, no
provision of this Plan shall be interpreted to require the Company to actually
invest any amounts in any particular fund, whether or not such fund is one of
the Investment Funds available for selection by Participants in the Plan.

5.6 Notification to Participants. The Committee shall notify each Participant
with respect to the status of the Participant’s Deferral Account as soon as
practicable after the end of each Plan Year. Neither the Company nor the
Committee to any extent warrants, guarantees or represents that the value of any
Participant’s Deferral Account at any time will equal or exceed the amount
previously allocated or contributed thereto.

5.7 Employer Securities. The Employer Securities in the Employer Securities
Investment Fund shall consist of common stock issued by Zions Bancorporation
which is readily tradeable on an established securities market. Noncallable
preferred stock shall be deemed to be “Employer Securities” if such stock is
convertible at any time into stock which constitutes “Employer Securities”
hereunder and if such conversion is at a conversion price which (as of the date
recorded and booked by the Plan) is reasonable. Preferred stock shall be treated
as noncallable if after the call there will be a reasonable opportunity for a
conversion which meets the above requirement.

 

7



--------------------------------------------------------------------------------

ARTICLE VI

DISTRIBUTION OF ACCOUNTS

6.1 Distribution upon Termination or Retirement from the Board. A Participant
who terminates or retires from the Board shall receive his vested Deferral
Account in the manner elected by the Participant from the distribution options
available under the Plan. An election regarding manner of payment of the
Participant’s Deferral Account balance (including all future years’
contributions) shall be made at the time the Participant first commences
participation in the Plan and may be amended thereafter at the election of the
Participant in accordance with the provisions of Article III.

(a) Time of Payment. A Participant’s vested Deferral Account balance shall be
paid (or commence to be paid) no later than forty-five (45) days following the
date of termination or retirement from the Board.

(b) Manner of Payment. Participant’s vested Deferral Account will be paid in
accordance with such Participant’s Deferred Compensation Agreement(s). The
choices granted to a Participant shall be a lump sum cash payment, or in four
separate annual payments. If no election has been made by the Participant, the
Deferral Account will be paid in a lump sum. In the event a Participant fails to
elect a manner of payment, the benefit under this plan will be paid in a lump
sum.

(c) Lump Sum Value of Deferred Account Balance. The value of a Participant’s
Deferral Account to be distributed in a lump sum shall be determined as of the
date the payment is made.

(d) Calculation of Installment Amounts. To the extent payment is made in four
separate annual payments, the amount of the annual payment for a particular
calendar year shall be determined by valuing the Participant’s Deferral Account
as of the last day of the previous year, after all charges and adjustments for
gains and losses through that date. Future annual payments shall be determined
each subsequent calendar year in the same manner and shall be adjusted to take
into account the value of the Participant’s Deferral Account as of the end of
each previous calendar year and the number of remaining years over which the
separate annual payments are to be made. In the final calendar year (or in any
earlier calendar year, if applicable) the separate annual payment shall be
adjusted to reflect any earnings or losses on the Participant’s Deferral Account
in the year of payment, if the effect of continuing payments would be to exhaust
the Participant’s Deferral Account prior to final payment. Any excess in the
Participant’s Deferral Account at the final payment shall be made with the final
payment.

6.2 Distribution Upon Death. In the event a Participant dies prior to receiving
all of his or her vested Deferral Account, the Participant’s Beneficiary shall
receive the unpaid portion of the Participant’s Deferral Account in the form of
a lump sum cash payment or in four (4) substantially equal annual payments,
according to the election(s) of the Participant under Section 6.1.

 

8



--------------------------------------------------------------------------------

Payment shall commence no later than forty-five (45) days after the Participant
dies and the Committee has been provided with written proof of the Participant’s
death. If distribution is made in a lump sum, then for purposes of this
Section 6.2, the value of a Participant’s Deferral Account to be distributed
shall be determined as of the date the payment is made, and shall be credited
with earnings through such date. In the case of a Participant who dies while
employed with the Company, the Deferral Account shall be credited with any
deferred amounts that would have been credited to the account if the Participant
had continued employment with the Company through such date.

6.3 Cash Payments Only. All distributions under the Plan will be made in cash by
check, unless in the sole discretion of the Company it determines to make a
distribution in kind (or partly in kind and partly in cash) from the account, if
any, which the Company has established to provide a source of payment for the
benefits due a Participant. In the event of a distribution of property, the
property will be valued at fair market value as of the date of distribution.

6.4 Disability. For the purposes of Sections 6.2 and 6.3, in the event of a
Participant’s Disability, the Participant will be considered to have separated
from employment as of the first day the Participant meets the definition of
Disability.

6.5 Distribution Upon Hardship. In the event a Participant is entitled to
receive a distribution on account of Hardship, the distribution shall be made in
the form of a lump sum cash payment. The amount of any Hardship distribution
will not exceed the amounts allowable under IRS Guidelines. Payment shall
commence as soon as administratively feasible after the Participant’s request
for hardship distribution has been approved by the Committee.

6.6 Specified Employee. Notwithstanding any other provision of this Article VI,
any distribution to a person who is a “specified employee” as defined under
Section 409A(a)(2)(b)(i) of the Code may not be made before the date which is 6
months after the date such person ceases being a member of the Board (or, if
earlier, the date of death of the Specified Employee).

6.7 Grandfather Amounts. Grandfather amounts shall be governed by the plan
language in this Article which was effective prior to January 1, 2005.

ARTICLE VII

PLAN ADMINISTRATION

7.1 Plan Administrator. This Plan shall be administered by the Committee, which
will be the Plan Administrator. The Committee members shall be appointed by and
serve at the pleasure of the Board.

7.2 Administration of the Plan. The Committee shall have the sole authority to
control and manage the operation and administration of the Plan and have all
powers, authority and discretion necessary or appropriate to carry out the Plan
provisions, and to interpret and

 

9



--------------------------------------------------------------------------------

apply the terms of the Plan to particular cases or circumstances. The Committee
may also select and appoint such advisors, consultants and legal counsel as the
Committee shall deem appropriate to aid it in carrying out its responsibilities
and duties. All decisions, determinations and interpretations of the Committee
will be binding on all interested parties, subject to the claims and appeal
procedure necessary to satisfy the minimum standard of ERISA Section 503, and
will be given the maximum deference allowed by law. The Committee may delegate
in writing its responsibilities as it sees fit.

Committee members who are Participants will abstain from voting on any Plan
matters that relate primarily to themselves or that would cause them to be in
constructive receipt of amounts credited to their respective Deferral Account.
The Board will identify three or more individuals to serve as a temporary
replacement of the Committee members in the event that all three members must
abstain from voting.

7.3 Indemnification. The Company will and hereby does indemnify and hold
harmless any of its employees, officers, directors or members of the Committee
who have discretionary or administrative responsibilities with respect to the
Plan from and against any and all losses, claims, damages, expenses and
liabilities (including reasonable attorneys’ fees and amounts paid, with the
approval of the Board, in settlement of any claim) arising out of or resulting
from the implementation of a duty, act or decision with respect to the Plan, so
long as such duty, act or decision does not involve gross negligence or willful
misconduct on the part of any such individual.

7.4 Claims Procedure. A Participant or his Beneficiary (the “Claimant”) may file
a written claim for benefits under the Plan with the Committee. Within sixty
(60) days of the filing of the claim, the Committee shall notify the Claimant of
the Committee’s decision whether to approve the claim. Such notice shall include
specific reasons for any denial of the claim. Within sixty (60) days of the date
the Claimant was notified of the denial of a claim, the Claimant may appeal the
Committee’s decision by making a written submission containing any pertinent
information. Any decision not appealed within such sixty (60)-day period shall
be final, binding and conclusive. The Committee shall review information
submitted with an appeal and render a decision within sixty (60) days of the
submission of the appeal. If it is not feasible for the Committee to render a
decision on an appeal within the prescribed sixty (60)-day period, the period
may be extended to a one hundred twenty (120)-day period.

ARTICLE VIII

AMENDMENT AND TERMINATION

8.1 Authority to Amend Plan Termination. The Committee has the power and
authority in its sole discretion to adopt amendments and make further changes to
the Plan, to the extent that:

(a) the amendment or change is designed to clarify a provision or provisions of
the Plan; or

 

10



--------------------------------------------------------------------------------

(b) the amendment is designed or intended to maintain or to bring the Plan into
compliance with applicable Federal or state law; or

(c) the amendment will not create or result in a significant increase in the
cost to the Company or any subsidiary thereof of maintaining or operating the
Plan or have a material, substantive effect on the rights or obligations of the
Company or any subsidiary thereof with respect to the Plan.

8.2 Residual Authority to Amend or Terminate the Plan. Any amendment to the Plan
which would create or result in a significant increase in the cost to the
Company or any subsidiary thereof to maintain or operate the Plan, which would
have a material, substantive effect on the rights or obligations of the Company
or any subsidiary thereof, which would decrease or substantially or materially
increase the benefits of any Director, Participant or Beneficiary, or which is
not permitted to be made by the Committee under Section 8.1 must be adopted or
ratified by the Board.

The Board has sole authority to terminate the Plan in its entirety, which it may
do at any time and for any reason. No termination of the Plan will reduce or
eliminate any Participant’s Deferral Account balance as of the date of the
termination or any other date. Upon termination of the Plan, each Participant’s
Deferral Account shall be distributed to the Participant at the times and in
accordance with the distribution rules set forth in Article VI.

ARTICLE IX

MISCELLANEOUS

9.1 Funding Arrangements. The Committee shall determine the amounts it deems
necessary or appropriate to fund the Company’s obligation to pay Deferral
Accounts. Such amounts shall be held in trust by a trustee selected by the
Committee, and shall be earmarked to pay benefits under the terms of the Plan.
The Committee will direct the Company to make periodic contributions to the
trust at such times and in such amounts as the Committee deems appropriate.

Trust assets cannot be diverted to, or used for, any purpose except payments to
Participants and Beneficiaries under the terms of the Plan or, if the Company is
Insolvent, to pay the Company’s creditors. Participants and Beneficiaries will
have no right against the Company with respect to the payment of any portion of
the Participant’s Deferral Account, except as a general unsecured creditor of
the Company.

9.2 Nonalienation. No benefit or interest of any Participant or Beneficiary
under this Plan will be subject to any manner of assignment, alienation,
anticipation, sale transfer, pledge or encumbrance, whether voluntary or
involuntary. Notwithstanding the foregoing, the Committee will honor community
property or other marital property rights, but only to the extent required by
law. Prior to distribution to a Participant or Beneficiary, no Deferral Account
balance will be in any manner subject to the debts, contracts, liabilities,
engagements or torts of the Participant or Beneficiary. Assets held in trust to
fund this Plan may, however, be diverted to pay the Company’s creditors, if the
Company is Insolvent.

 

11



--------------------------------------------------------------------------------

9.3 Domestic Relations Order. In the event the Committee receives a Domestic
Relations Order from a potential Alternate Payee, the Committee shall promptly
notify the Participant, or Beneficiary whose benefit is the subject of such
order and provide him/her with information concerning the Plan’s procedures for
administering QDROs. Unless and until the order is set aside, the following
provisions shall apply:

(a) Committee Determination. The Committee shall within a reasonable time
determine whether the order is a QDRO and shall notify the Participant or
Beneficiary whose benefit is the subject of the order, of its determination. The
Committee may designate a representative to carry out its duties under this
provision.

(b) Compliance with Section 409A. Nothing in this Section 9.3(b) shall violate
Section 409A of the Code and any regulations promulgated hereunder and no
payment shall occur prior to the date that the Participant whose benefits are
subject to the QDRO would have been entitled to receive payment in accordance
with any Deferred Compensation Agreement in existence as of the date of the
QDRO. In the event that the QDRO applies to deferrals which occur after the date
of the QDRO, the Alternate Payee shall be entitled to a distribution on such
future deferrals on the date that the Participant would have been entitled to
receive payment.

9.4 QDRO definitions. For purposes of Section 9.3 the following definitions and
rules shall apply:

(a) “Alternate Payee” shall mean any spouse, former spouse, child or other
dependent of a Participant who is recognized by a QDRO as having a right to
receive all, or a portion of, the benefits payable under this Plan with respect
to the Participant.

(b) “Domestic Relations Order” shall mean any judgment, decree, or order
(including approval of a property settlement agreement) which:

(i) relates to the provision of child support, alimony payments, or marital
property rights to a spouse, child, or other dependent of a Participant; and

(ii) is made pursuant to a state domestic relations law (including a community
property law).

(c) “Qualified Domestic Relations Order” shall mean any Domestic Relations Order
which satisfies the criteria set forth as a QDRO under policies established by
the Committee.

9.5 Limitation of Rights. Nothing in this Plan will be construed to give a
Participant the right to continue as a member of any Board or at any particular
position or to interfere with the right of the Company to terminate a
Participant from the board at any time and for any reason.

 

12



--------------------------------------------------------------------------------

9.6 Section 409A. This Plan is intended to meet the requirements of Section 409A
of the Code, and shall be administered in a manner that is intended to meet
those requirements and shall be construed and interpreted in accordance with
such intent. To the extent that a distribution, payment, or the settlement or
deferral thereof, is subject to Section 409A of the Code, except as the
Committee otherwise determines in writing, the Deferral Account shall be paid,
settled or deferred in a manner that will meet the requirements of Section 409A
of the Code, including regulations or other guidance issued with respect
thereto, such that the payment, settlement or deferral shall not be subject to
the excise tax applicable under Section 409A of the Code. Any provision of this
Plan that would cause the Deferral Account or the payment, settlement or
deferral thereof to fail to satisfy Section 409A of the Code shall be amended to
comply with Section 409A of the Code on a timely basis, which may be made on a
retroactive basis, in accordance with regulations and other guidance issued
under Section 409A of the Code.

9.7 Governing Law. To the extent that state law applies, the provisions of this
Plan will be construed, enforced and administered in accordance with the laws of
the state of Utah, except to the extent pre-empted by ERISA.

9.8 Grandfather Amounts. The provisions of Sections 9.3, 9.4, and 9.6 shall
apply to Grandfather Amounts.

 

13